DETAILED ACTION
This is the initial Office action based on the application filed on May 4, 2018.
Claims 1, 3-9, 11-17, 19, and 20 are pending.
Claims 1, 3-9, 11-17, 19, and 20 have been amended.
Claims 2, 10, and 18 have been canceled.
Claims 1, 3-9, 11-17, 19, and 20 are allowed and will be renumbered as 1-17 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 4, 2018. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Carlo Miguel C. Ocampo (Reg. No. 65,328) on March 11, 2022.



AMENDMENTS TO THE CLAIMS
Please cancel Claims 2, 10, and 18 and amend Claims 1, 3-9, 11-17, 19, and 20 as follows:

1. (Currently Amended) A method of compiling operations for a neural network processor circuit, the method comprising:
analyzing, by a compiler, characteristics of input data and a neural network to be processed by the neural network processor circuit;
allocating, by the compiler and based on the characteristics of the input data and the neural network, a first memory portion of a data buffer in a neural network processor circuit for storing a portion of the input data received from a memory external to the neural network processor circuit, wherein work units are derived from the portion of the input data and provided to neural engine circuits of the neural network processor circuit to perform neural network operations on the work units using one or more kernels; [[and]]
allocating, by the compiler and based on the characteristics of the input data and the neural network, a second memory portion of the data buffer in the neural network processor circuit for storing output values generated at the neural engine circuits of the neural network processor circuit before storing in the memory external to the neural network processor circuit; and
allocating, by the compiler and based on the characteristics of the input data and the neural network, a third memory portion of the data buffer in the neural network processor circuit to store intermediate data generated at the neural engine circuits of the neural network processor circuit in a first processing cycle by performing the neural network operations and provided to the neural engine circuits of the neural network processor circuit in a second processing cycle subsequent to the first processing cycle to generate subsequent intermediate data or the output values generated at the neural engine circuits of the neural network processor circuit.

2. (Canceled)

3. (Currently Amended) The method of claim [[2]] 1, further comprising:
generating cache information for sending to a cache device between the neural network processor circuit and the memory external to the neural network processor circuit based on the characteristics of the input data and the neural network, the cache information enhancing efficiency of a caching operation associated with sending the input data from the memory external to the neural network processor circuit to the data buffer in the neural network processor circuit.

4. (Currently Amended) The method of claim [[2]] 1, further comprising:
generating task descriptors for sending to a neural task manager of the neural network processor circuit, the task descriptors indicating at least the allocations of the first memory portion, the second memory portion, and the third memory portion of the data buffer in the neural network processor circuit.

5. (Currently Amended) The method of claim [[2]] 1, further comprising:
circuit;
generating a converted DAG representing tasks for implementing the neural network in a manner that is specific to the neural network processor circuit; and
determining a sequence of tasks to be performed in the neural network processor circuit.

6. (Currently Amended) The method of claim [[2]] 1, further comprising:
determining quantization parameters associated with coefficients of the one or more kernels, the input data, the intermediate data generated at the neural engine circuits of the neural network processor circuit, and the output values generated at the neural engine circuits of the neural network processor circuit.

7. (Currently Amended) The method of claim 6, further comprising:
correcting violations associated with quantization of the coefficients of the one or more kernels, the input data, the intermediate data generated at the neural engine circuits of the neural network processor circuit, and the output values generated at the neural engine circuits of the neural network processor circuit exceeding hardware capabilities of the neural network processor circuit.

8. (Currently Amended) The method of claim 7, wherein correcting the violations associated with the quantization of the coefficients comprises dividing a task into a plurality of tasks.

executable code when executed by a computer processor cause the computer processor to perform steps comprising:
analyzing, by a compiler, characteristics of input data and a neural network to be processed by the neural network processor circuit;
allocating, by the compiler and based on the characteristics of the input data and the neural network, a first memory portion of a data buffer in a neural network processor circuit for storing a portion of the input data received from a memory external to the neural network processor circuit, wherein work units are derived from the portion of the input data and provided to neural engine circuits of the neural network processor circuit to perform neural network operations on the work units using one or more kernels; [[and]]
allocating, by the compiler and based on the characteristics of the input data and the neural network, a second memory portion of the data buffer in the neural network processor circuit for storing output values generated at the neural engine circuits of the neural network processor circuit before storing in the memory external to the neural network processor circuit; and
allocating, by the compiler and based on the characteristics of the input data and the neural network, a third memory portion of the data buffer in the neural network processor circuit to store intermediate data generated at the neural engine circuits of the neural network processor circuit in a first processing cycle by performing the neural network operations and provided to the neural engine circuits of the neural network processor circuit in a second processing cycle subsequent to the first processing cycle to generate subsequent intermediate data or the output values generated at the neural engine circuits of the neural network processor circuit.

10. (Canceled)

11. (Currently Amended) The non-transitory computer readable storage medium of claim [[10]] 9, wherein the executable code when executed by the computer processor further causes the computer processor to perform steps comprising:
generating cache information for sending to a cache device between the neural network processor circuit and the memory external to the neural network processor circuit based on the characteristics of the input data and the neural network, the cache information enhancing efficiency of a caching operation associated with sending the input data from the memory external to the neural network processor circuit to the data buffer in the neural network processor circuit.

12. (Currently Amended) The non-transitory computer readable storage medium of claim [[10]] 9, wherein the executable code when executed by the computer processor further causes the computer processor to perform steps comprising:
generating task descriptors for sending to a neural task manager of the neural network processor circuit, the task descriptors indicating at least the allocations of the first memory portion, the second memory portion, and the third memory portion of the data buffer in the neural network processor circuit.

9, wherein the executable code when executed by the computer processor further causes the computer processor to perform steps comprising:
receiving a directed acyclic graph (DAG) representing layers of the neural network in a manner that is agnostic to the neural network processor circuit;
generating a converted DAG representing tasks for implementing the neural network in a manner that is specific to the neural network processor circuit; and
determining a sequence of tasks to be performed in the neural network processor circuit.

14. (Currently Amended) The non-transitory computer readable storage medium of claim [[10]] 9, wherein the executable code when executed by the computer processor further causes the computer processor to perform steps comprising:
determining quantization parameters associated with coefficients of the one or more kernels, the input data, the intermediate data generated at the neural engine circuits of the neural network processor circuit, and the output values generated at the neural engine circuits of the neural network processor circuit.

15. (Currently Amended) The non-transitory computer readable storage medium of claim 14, wherein the executable code when executed by the computer processor further causes the computer processor to perform steps comprising:
correcting violations associated with quantization of the coefficients of the one or more kernels, the input data, the intermediate data generated at the neural engine circuits of the neural network processor circuit, and the output values generated at the neural engine circuits of the neural network processor circuit exceeding hardware capabilities of the neural network processor circuit.

16. (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein correcting the violations associated with the quantization of the coefficients comprises dividing a task into a plurality of tasks.

17. (Currently Amended) A computer system for compiling operations for a neural network processor circuit, the computer system comprising:
a computer processor; and
a non-transitory computer readable storage medium storing executable code, the executable code when executed by the computer processor cause the computer processor to perform steps comprising:
analyzing, by a compiler, characteristics of input data and a neural network to be processed by the neural network processor circuit;
allocating, by the compiler and based on the characteristics of the input data and the neural network, a first memory portion of a data buffer in a neural network processor circuit for storing a portion of the input data received from a memory external to the neural network processor circuit, wherein work units are derived from the portion of the input data and provided to neural engine circuits of the neural network processor circuit to perform neural network operations on the work units using one or more kernels; [[and]]
by the compiler and based on the characteristics of the input data and the neural network, a second memory portion of the data buffer in the neural network processor circuit for storing output values generated at the neural engine circuits of the neural network processor circuit before storing in the memory external to the neural network processor circuit; and
allocating, by the compiler and based on the characteristics of the input data and the neural network, a third memory portion of the data buffer in the neural network processor circuit to store intermediate data generated at the neural engine circuits of the neural network processor circuit in a first processing cycle by performing the neural network operations and provided to the neural engine circuits of the neural network processor circuit in a second processing cycle subsequent to the first processing cycle to generate subsequent intermediate data or the output values generated at the neural engine circuits of the neural network processor circuit.

18. (Canceled)

19. (Currently Amended) The computer system of claim [[18]] 17, wherein the executable code when executed by the computer processor further causes the computer processor to perform steps comprising:
generating cache information for sending to a cache device between the neural network processor circuit and the memory external to the neural network processor circuit based on the characteristics of the input data and the neural network, the cache information enhancing efficiency of a caching operation associated with sending the input data from the memory external to the neural network processor circuit to the data buffer in the neural network processor circuit.

20. (Currently Amended) The computer system of claim [[18]] 17, wherein the executable code when executed by the computer processor further causes the computer processor to perform steps comprising:
generating task descriptors for sending to a neural task manager of the neural network processor circuit, the task descriptors indicating at least the allocations of the first memory portion, the second memory portion, and the third memory portion of the data buffer in the neural network processor circuit.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “allocating, by the compiler and based on the characteristics of the input data and the neural network, a third memory portion of the data buffer in the neural network processor circuit to store intermediate data generated at the neural engine circuits of the neural network processor circuit in a first processing cycle by performing the neural network operations and provided to the neural engine circuits of the neural network processor circuit in a second processing cycle subsequent to the first processing cycle to generate subsequent 
The closest cited prior art, US 2018/0285719 (hereinafter “Baum”), teaches a neural network (NN) processing engine incorporating separate control and data planes and adapted to implement an artificial neural network (ANN). However, Baum fails to teach “allocating, by the compiler and based on the characteristics of the input data and the neural network, a third memory portion of the data buffer in the neural network processor circuit to store intermediate data generated at the neural engine circuits of the neural network processor circuit in a first processing cycle by performing the neural network operations and provided to the neural engine circuits of the neural network processor circuit in a second processing cycle subsequent to the first processing cycle to generate subsequent intermediate data or the output values generated at the neural engine circuits of the neural network processor circuit” as recited in independent Claims 1, 9, and 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2004/0122785 (hereinafter “Brown”)
US 2016/0328646 (hereinafter “Lin”) discloses quantizing a floating point neural network to obtain a fixed point neural network.
US 2017/0011288 (hereinafter “Brothers”) discloses a neural network processor for executing a neural network.
US 2018/0129893 (hereinafter “Son”) discloses processing a convolutional neural network (CNN).
US 2018/0189633 (hereinafter “Henry”) discloses a neural network unit with segmentable array width rotator.
US 2018/0285715 (hereinafter “Son”) discloses processing a convolutional neural network (CNN).
US 2018/0285726 (hereinafter “Baum”) discloses a neural network (NN) processing engine incorporating inter-device connectivity and adapted to implement an artificial neural network (ANN).
US 6,832,214 (hereinafter “Nguyen”) discloses using neural networks for converting code to executable code.
US 10,445,402 (hereinafter “Wang”) discloses implementing a fast and energy-efficient region of interest pooling for object detection with a convolutional neural network.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191